In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. J, No. 98-4923; to the Court of Appeal, Fifth Circuit, No. 05-KH-788.
Granted. The decision of the Fifth Circuit is vacated and relator’s 20 year state sentence, as clarified by the district court, is reinstated. Because relator is still in custody by virtue of his federal supervised release, his federal term has not expired. See State v. Smith, 96-1798, pp. 4-6 (La.10/21/97), 700 So.2d 493, 495-96. Thus, relator’s state sentence of 20 years imposed “concurrent/coterminous” with his federal term, in accordance with his 1999 plea agreement, remains in effect until his federal supervised release ends.
CALOGERO, C.J., recused.